           Case 1:19-cv-11940-RA Document 15 Filed 09/02/20 Page 1 of 1




Writer’s email: david@iLawco.com



                                                      September 2, 2020

VIA ECF
Judge Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
Room 2203
New York, NY 10007


               Dr. Muhammad Mirza and Allied Medical and Diagnostic Services, LLC
                      v. John Does #1-2, Civil Action No. 1:19-cv-11940-RA

Dear Judge Abrams:

        I am counsel for Dr. Muhammad Mirza and Allied Medical Diagnostic Services, LLC
(“Plaintiffs”) and write pursuant Your Honor’s order dated August 19, 2020 (ECF Doc. No. 14).

       Plaintiffs have resolved the action as to both defendants and will be filing a notice of
dismissal without prejudice. We thank the Court for its assistance in this matter.


                                                      Respectfully submitted,

                                                      LEWIS & LIN, LLC




                                                      David D. Lin
